         Case 7:17-cv-08943-CS-JCM Document 186 Filed 11/02/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SPRING VALLEY BRANCH OF THE
 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 JULIO CLERVEAUX, CHEVON DOS REIS,
 ERIC GOODWIN, JOSE VITELIO
 GREGORIO, DOROTHY MILLER,                               17 Civ. 8943 (CS)(JCM)
 HILLARY MOREAU, AND WASHINGTON
 SANCHEZ,

                            Plaintiffs,

               v.

 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT,

                            Defendants.


                                STIPULATION OF DISMISSAL

         It is hereby stipulated and agreed by and between Spring Valley branch of the National

Association for the Advancement of Colored People, Julio Clerveaux, Chevon Dos Reis, Eric

Goodwin, Jose Vitelio Gregorio, Dorothy Miller, Hillary Moreau, and Washington Sanchez

(collectively, Plaintiffs), and Defendant East Ramapo Central School District, that Mr.

Washington Sanchez is voluntarily withdrawing as Plaintiff in the above captioned action

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with each party bearing their own

costs.
         Case 7:17-cv-08943-CS-JCM Document 186 Filed 11/02/18 Page 2 of 2




Dated: November 1, 2018
       New York, New York

    MORGAN, LEWIS & BOCKIUS LLP                     LATHAM & WATKINS LLP

    By: /s/ David J. Butler                         By: /s/ Claudia T. Salomon
    David J. Butler1                                Claudia T. Salomon
    Randall Levine                                  Corey Calabrese
    101 Park Avenue                                 Jennifer Matystik (admitted pro hac vice)
    New York, NY 10178                              Rakim Johnson (admitted pro hac vice)
    T: (212) 309-6000                               885 Third Avenue
    F: (212) 309-6001                               New York, NY 10022
    -and-                                           Telephone: (212) 906-1200
    1111 Pennsylvania Avenue, NW                    Facsimile: (212) 751-4864
    Washington, DC 20004                            Email: claudia.salomon@lw.com
    T: (202) 739-3000                               Email: corey.calabrese@lw.com
    F: (202) 739-3001                               Email: jennifer.matystik@lw.com
    david.butler@morganlewis.com                    Email: rakim.johnson@lw.com
    randall.levine@morganlewis.com
                                                    Arthur Eisenberg
    Attorneys for Defendant                         Perry Grossman
                                                    Kevin Jason
                                                    aeisenberg@nyclu.org
                                                    pgrossman@nyclu.org
                                                    kjason@nyclu.org
                                                    New York Civil Liberties Union Foundation
                                                    125 Broad Street
                                                    New York, NY 10004
                                                    Phone: (212) 607-3329

                                                    Attorneys for Plaintiffs




1
 Plaintiffs use electronic signatures with consent in accordance with Rule 8.5(b) of the Court’s
ECF Rules and Instructions.


                                                2
